DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least one of the phase space model” in lines 7-8.  There is confusion as to what is being meant.  The preceding line recites a single model, while this suggests there are multiple.   Examiner interprets as ---wherein the phase space model---.
Claims 2-20 recite or encompass similar limitation and are rejected for same reasons.  

Claim 3 recites “the contour data set” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites “the trained neural network based nonlinear classifier”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites “”the generated contour data set” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites “the display”, “the remote computing system”, “the contour data set”, in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites “the one or more color attributes parameters” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites “the one or more wideband gradient signals” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further it is not understood what these signals are in relation to the biophysical signals of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-17, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Lungu [Diagnosis Of Pulmonary Hypertension From Magnetic Resonance Imaging–Based Computational Models And Decision Tree Analysis, Pulm Circ 2016;6(2):181-190. DOI: 10.1086/686020] in view of Gupta [US 20130096394 A1].
As per claim 1, Lungu teaches a method for non-invasively assessing presence or non-presence of pulmonary hypertension (Lungu Fig 1), the method comprising:
obtaining, by one or more processors, acquired data from a measurement of one more biophysical signals of a subject (Lungu Fig 1, functional MRI and dynamic MRI are acquired.  Processors discussed in page 184 LHS. Data for MRI corresponds to the claimed to the data of biophysical signals), wherein the acquired data is derived from measurements acquired via noninvasive equipment configured to measure properties of the heart (Lungu page 183 LHS whole body MRI scanner non-invasive) ; and 
generating, by the one or more processors, a set of images (Lungu Fig 1 MRI images generated via scanner), 
wherein the set of images are presented for an assessment of presence and/or non-presence of pulmonary hypertension (Lungu Fig 1 Diagnosis of PH / No PH).
Lungu uses MRI images.  Lungu does not expressly teach tomographic images derived from a phase space model generated based on the acquired data, wherein at least one of the phase space model comprises a plurality of faces and a plurality of vertices, wherein the plurality of vertices are defined, in part, by fractional subspace derivative operations of low-energy subspace parameters generated directly or indirectly from the acquired data.  
Gupta, in a related field of cardiac signals measurements and diagnosis, teaches generating a set of tomographic images (In view of specification ¶0076, ¶0081, examiner interprets set of tomographic images as images acquired from phase space volumetric object 112a/b.  Gupta Figs 18-19, images derived from phase space plot using Phase Space plots for time series data such as ECG.  ¶0047 “MMP is used to convert a dynamic system into state space and generate a geometrical phase manifold as shown in FIG. 19”) derived from a phase space model generated based on the acquired data (Gupta Figs 8-9 shows three dimensional phase space plot/ model, ¶0039 “The MMP/LARS hybrid process can be used for spectral analysis of very long quasi-periodic biological signals such as, but not limited to, ECG, … The process can be used to create multiple unique 3D Phase Space plots for time series data such as ECG”), wherein at least one of the phase space model comprises a plurality of faces and a plurality of vertices (Gupta Figs 8-9, three dimensional plots inherently has vertices or points and faces or sides.  See ¶0047 discussing phase space points), wherein the plurality of vertices are defined, in part, by fractional subspace derivative operations of low-energy subspace parameters generated directly or indirectly from the acquired data (Gupta ¶0050 “ The circled subspaces 800 and 900 are the 3D phase space representation of a spectrum of the complex sub-harmonic frequencies. … Normally, low energy components in the output of MMP are associated with the pathological process”, ¶0053-¶0054 applying fractional subspace derivative operations, ¶0061 “These low energy signal dynamics can be detected and localized using a fractional subspace derivative.”). 
That is, this type of generating tomographic images is well known as in Gupta.  The claimed invention is only directed to using these images for machine learning system (see claim 2), for diagnosis of PH.  A training network requires training sets and validation sets and input images for performing classification, and Lungu discusses such a network (See pages 184-185). Gupta shows generating 3D images of heart from electrophysiological signals like EEG.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Lungu by using images generated via the method in Gupta.  This is directed applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I. rationale D).  In this case the known technique is the image generation in Gupta and the device is that in Lungu.  The predictable result would be performing classification of the images using machine learning.  One advantage of machine learning is that it identifies features or trends without human intervention.  
As per claim 2, Lungu in view of Gupta further teaches, comprising: determining, by the one or more processors, a machine-trained assessment of presence and/or non-presence of pulmonary hypertension using a trained neural network-based nonlinear classifier (Lungu Fig 1).
As per claims 3, 5-7, Lungu in view of Gupta further teaches, comprising: generating a contour data set for each tomographic image of the set of tomographic images, wherein the contour data are presented for the assessment of presence and/or non- presence of pulmonary hypertension (In view of claim 7, examiner interprets that this refers to color map data.  Gupta ¶0054 “In some ECG-related embodiments, a color coded scale can be used to indicate the regions of the vectorcardiogram with conduction delays and arrhythmogenic potential”), presenting, via a display of a remote computing system, the generated contour data set (Gupta Fig 12), presenting, via the display of the remote computing system, the generated contour data set and a corresponding tomographic image used to generate the contour data set (Gupta ¶0054 “In some ECG-related embodiments, a color coded scale can be used to indicate the regions of the vectorcardiogram with conduction delays and arrhythmogenic potential”), wherein the generated contour data set is rendered as an overlay over the corresponding tomographic image (Gupta Fig 20, overlaying blue and red information as in ¶0100).
As per claim 8, Lungu in view of Gupta further teaches, wherein the generated phase space model comprises a three- dimensional object defined by the plurality of faces and a plurality of vertices (Gupta Figs 8-9, points and segments inherent).
As per claim 9, Lungu in view of Gupta further teaches, wherein the plurality of vertices are generated as a point cloud in 3D space, wherein each point in the point cloud is associated with a fractional order of a fractional subspace derivative operation of the low-energy subspace parameters (Gupta ¶0050 “The circled subspaces 800 and 900 are the 3D phase space representation of a spectrum of the complex sub-harmonic frequencies. … Normally, low energy components in the output of MMP are associated with the pathological process”, ¶0053-¶0054, applying fractional subspace derivative operations, ¶0061 “These low energy signal dynamics can be detected and localized using a fractional subspace derivative.”).
As per claim 11, Lungu in view of Gupta further teaches, further comprising: removing, by the one or more processors, a baseline wandering trend from the acquired data prior to generating the one or more phase space models (Gupta Fig 17 steps 1702 to 1704).
As per claims 12-13,  Lungu in view of Gupta further teaches, comprising: performing a model-derive reconstruction operation of the acquired data to generate the low-energy subspace parameters, the low-energy subspace parameters comprising a plurality of basis functions and coefficients (Gupta ¶0040 “This hybrid MMP/LARS process creates a finite series, or sum, of weighted basis functions. … that model the surface ECG as a finite series in which the spectral frequencies”, Note, weighted implies coefficients).
As per claim 14 Lungu in view of Gupta further teaches, wherein the parameters associated with generated one or more phase space models are associated with geometric properties of the generated one or more phase space models (Gupta ¶0047 “MMP is used to convert a dynamic system into state space and generate a geometrical phase manifold as shown in FIG. 19.”).
As per claim 15, Lungu in view of Gupta further teaches, causing, by the one or more processors, generation of a visualization of generated phase space volumetric object as a three-dimensional object, wherein the three-dimensional object is rendered and displayed at a display of a computing device or report (Gupta Fig 19, ¶0100 “FIG. 19 illustrates an example of a formula generated (blue heart) 3D post MI heart with a lower anterior descending LAD) artery blockage”).
As per claim 16, Lungu in view of Gupta further teaches, wherein the acquired data comprises differential channel signals (Gupta ¶0047 “a phase space plot representing the ECG signal in accordance with an embodiment of the invention. … In theory, dynamic systems are usually defined by a set of ordinary differential equations acting on a phase space.”).
As per claim 17, Lungu in view of Gupta further teaches, wherein the assessment of presence and/or non-presence of pulmonary hypertension is selected from the group consisting of: an assessment of pulmonary arterial hypertension (Examiner choses this Lungu page 182 RHS group 1 patients); an assessment of PH due to left heart disease; an assessment of PH relating to lung disease or hypoxia; an assessment of pulmonary hypertension includes chronic thromboembolic pulmonary hypertension; and an assessment of a rare disorder that leads to PH.
As per claims 19-20, it has limitations similar to claim 1 and are rejected for same reasons.  Lungu in view of Gupta further teaches  A system comprising: a processor; and a memory having instructions thereon, wherein the instructions when executed by the processor, cause the processor to: obtain acquired data from a measurement of one more biophysical signals of a subject, wherein the acquired data is derived from measurements acquired via noninvasive equipment configured to perform method (Gupta “The processor 108 may include a computer, a laptop, a distributed computer system or network, an application specific integrated circuit (ASIC), a programmable logic array (PLA), a microprocessor, digital circuitry, analog circuitry, or any combination and/or plurality thereof which has been specifically configured or programmed to perform the described embodied evaluation”).
Status of claims 4, 10, 18
Currently, claims 4, 10, 18 only has 112 (b) rejection and no prior art rejection.  Claims 4, 10 has potential allowable subject matter, which describes how the contour data is generated, and color attribute is added.  The claims 4, 10 will be allowable if the pending 112 (b) rejections are overcome by correcting dependency or amending.  As per claim 18, the 112 (b) rejection needs to be overcome before examiner can examine the claim for prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793